
	

115 HR 4176 : Air Cargo Security Improvement Act of 2018
U.S. House of Representatives
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4176
		IN THE SENATE OF THE UNITED STATES
		March 20, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To strengthen air cargo security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Air Cargo Security Improvement Act of 2018. 2.Establishment of air cargo security division (a)In generalSubchapter II of chapter 449 of title 49, United States Code, is amended by adding at the end the following new section:
				
					44947.Air cargo security division
 (a)EstablishmentNot later than 90 days after the date of the enactment of this section, the Administrator of the Transportation Security Administration shall establish an air cargo security division to carry out all policy and engagement with air cargo security stakeholders.
 (b)Leadership; StaffingThe air cargo security division established pursuant to subsection (a) shall be headed by an individual in the executive service within the Transportation Security Administration and be staffed by not fewer than four full-time equivalents, including the head of the division.
 (c)StaffingThe Administrator of the Transportation Security Administration shall staff the air cargo security division with existing Transportation Security Administration personnel..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 449 of title 49, United States Code, is amended by inserting after the item related to section 44946 the following new item:
				
					
						44947. Air cargo security division..
			3.Feasibility study and pilot program for emerging technologies
 (a)StudyNot later than 120 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration, in coordination with the Under Secretary for Science and Technology of the Department of Homeland Security, shall submit to Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a feasibility study regarding expanding the use of computed tomography technology for the screening of air cargo transported on passenger aircraft operated by an air carrier or foreign air carrier in air transportation, interstate air transportation, or interstate air commerce. Such study shall consider the following:
 (1)Opportunities to leverage computed tomography systems used for screening passengers and baggage. (2)Costs and benefits of using computed tomography technology for screening air cargo.
 (3)An analysis of emerging computed tomography systems that may have potential to enhance the screening of air cargo, including systems that may address aperture challenges associated with screening certain categories of air cargo.
 (4)An analysis of emerging screening technologies, in addition to computed tomography, that may be used to enhance the screening of air cargo.
 (b)Pilot programNot later than 120 days after submission of the feasibility study required under subsection (a), the Administrator of the Transportation Security Administration shall initiate a 2-year pilot program to achieve enhanced air cargo security screening outcomes through the use of new or emerging screening technologies, such as computed tomography technology, as identified through such study.
 (c)UpdatesNot later than 60 days after the initiation of the pilot program under subsection (b) and every 6 months thereafter for 2 years, the Administrator of the Transportation Security Administration shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the progress of implementation of such pilot program.
 (d)DefinitionsIn this section: (1)Air carrierThe term air carrier has the meaning given such term in section 40102 of title 49, United States Code.
 (2)Air transportationThe term air transportation has the meaning given such term in section 40102 of title 49, United States Code. (3)Foreign air carrierThe term foreign air carrier has the meaning given such term in section 40102 of title 49, United States Code.
 (4)Interstate air commerceThe term interstate air commerce has the meaning given such term in section 40102 of title 49, United States Code. (5)Interstate air transportationThe term interstate air transportation has the meaning given such term in section 40102 of title 49, United States Code.
				4.Air cargo regulation review
 (a)ReviewNot later than 150 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on actions to improve the Certified Cargo Screening Program as established by the Administrator in September 2009. The report shall—
 (1)review the degree to which the Program is effective at fully addressing evolving threats to air cargo, particularly as air cargo volumes fluctuate;
 (2)review any vulnerabilities in the Program and effectiveness of information sharing with air cargo security stakeholders; and
 (3)include information on actions to be taken to address findings in paragraphs (1) and (2), including information on plans to issue new rulemaking, if necessary.
				5.Comptroller general review
 (a)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall—
 (1)review the Department of Homeland Security’s analysis and intelligence pre-screening processes and procedures for air cargo entering the United States;
 (2)review the pilot program conducted pursuant to section 3; (3)assess the effectiveness of the Department’s risk-based strategy for examining air cargo and ensuring compliance with air cargo security rules and regulations; and
 (4)review the Department’s information sharing procedures and practices for disseminating information to relevant stakeholders on preventing, mitigating, and responding to air cargo related threats.
 6.Known shipper program reviewThe Administrator shall request the Air Cargo Subcommittee of Aviation Security Advisory Committee (established under section 44946 of title 49, United States Code) to—
 (1)conduct a comprehensive review and security assessment of the known shipper program under sections 1546.215 and 1548.17 of title 49, Code of Federal Regulations;
 (2)recommend whether the Known Shipper Program should be modified or eliminated considering the full implementation of 100 percent screening under section 44901(g) of title 49, United States Code; and
 (3)report its findings and recommendations to the Administrator of the Transportation Security Administration.
			
	Passed the House of Representatives March 19, 2018.Karen L. Haas,Clerk.
